IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-524

                                         No. COA21-428

                                      Filed 2 August 2022

     Alamance County, No. 20 CVS 1001

     KODY H. KINSLEY, in his official Capacity as SECRETARY OF THE NORTH
     CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Plaintiff,

                   v.

     ACE SPEEDWAY RACING, LTD., AFTER 5 EVENTS, LLC, 1804-1814 GREEN
     STREET ASSOCIATES LIMITED PARTNERSHIP, JASON TURNER, and ROBERT
     TURNER, Defendants.


             Appeal by Plaintiff from order entered 12 January 2021 by Judge John M.

     Dunlow in Alamance County Superior Court. Heard in the Court of Appeals 8 March

     2022.


             Solicitor General Ryan Y. Park, by Assistant Solicitor General Nicholas S. Brod
             and Solicitor General Fellow Zachary W. Ezor, and Attorney General Joshua
             H. Stein, by Assistant Attorney General John P. Barkley, for Plaintiff-
             Appellant.

             Kitchen Law, PLLC, by S.C. Kitchen, for Defendants-Appellees.

             Jeanette K. Doran for amicus curiae North Carolina Institute for Constitutional
             Law.


             GRIFFIN, Judge.


¶1           This case makes us consider the use of overwhelming power by the State

     against the individual liberties of its citizens and how that use of power may be
                            KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                         2022-NCCOA-524

                                        Opinion of the Court



     challenged. The people of North Carolina recognized the importance of this balance

     in ratification of our Constitution in 1868. The challenged act here involves the

     closing of a business by a cabinet secretary. Plaintiff Kody H. Kinsley,1 in his official

     capacity as Secretary of the North Carolina Department of Health and Human

     Services, issued an order of abatement to close a racetrack. The Secretary issued the

     abatement order only after the Governor’s use of an executive order and his direct

     request to local law enforcement to close the track failed.

¶2         Amidst the onset of the COVID-19 pandemic, the Governor issued executive

     orders placing restrictions on the rights of the people of North Carolina to gather.

     The Secretary appeals from the trial court’s order denying his motion to dismiss two

     counterclaims brought by Defendants Ace Speedway Racing, Ltd, its affiliates, and

     its owners. Ace’s counterclaims propose that the Governor’s orders were enforced

     upon them without justification and without equal protection of law.                Ace’s

     counterclaims are constitutional claims alleging (1) executive orders issued by the

     Governor in response to the COVID-19 pandemic were an unlawful infringement on

     Ace’s right to earn a living as guaranteed by our Constitution’s fruits of labor clause,

     and (2) the Secretary’s enforcement actions against Ace under the executive order



           1 Secretary Mandy K. Cohen originally filed this appeal in her capacity as Secretary
     of the North Carolina Department of Health and Human Services. She has since been
     succeeded by Secretary Kinsley. We substitute Secretary Kinsley as party to this appeal in
     accordance with N.C. R. App. P. 38(c).
                             KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                         2022-NCCOA-524

                                        Opinion of the Court



     constituted unlawful selective enforcement.        The Secretary argues Ace failed to

     present colorable constitutional claims, and therefore failed to overcome the

     Secretary’s sovereign immunity from suit.

¶3         In this appeal, we are asked to decide whether Ace has presented colorable

     constitutional claims for which our courts could provide a remedy. We hold that Ace

     pled each of its constitutional claims sufficiently to survive the Secretary’s motion to

     dismiss. We affirm the trial court’s order.

                        I.   Factual and Procedural Background

¶4         Ace operates ACE Speedway in Alamance County as a racetrack, hosting car

     races with a maximum audience seating capacity of around 5,000 people. To feasibly

     host a race and pay its staff of roughly forty-five employees, Ace needs “around a

     thousand fans” to attend each race.

¶5         In March 2020, the COVID-19 virus began spreading across the United States.

     State governments across the country began to impose restrictions on their citizens’

     right to gather, conduct public activities, and engage in in-person means of commerce.

     On 20 May 2020, pursuant to emergency directive authority granted by N.C. Gen.

     Stat. § 166A-19.30, Governor Roy Cooper issued Executive Order 141 decreeing, in

     relevant part, that “mass gatherings” were temporarily prohibited in North Carolina.

     Exec. Order No. 141, 34 N.C. Reg. 2360 (May 20, 2020). Order 141 defined “mass

     gatherings” as “an event or convening that brings together more than ten (10) people
                            KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                         2022-NCCOA-524

                                        Opinion of the Court



     indoors or more than twenty-five (25) people outdoors at the same time in a single

     confined indoor or outdoor space, such as an auditorium, stadium, arena, or meeting

     hall.” Id.

¶6         The mass gathering prohibition in Order 141 nullified Ace’s ability to hold

     economically feasible racing events at ACE Speedway.           On 22 May 2020, the

     Burlington Times-News published an article featuring statements from Defendant

     Jason Turner, an owner of ACE Speedway, regarding the restrictions in Order 141

     and his plans to nonetheless hold races at ACE Speedway. The article quoted Turner

     as follows:

                   I’m going to race and I’m going to have people in the stands.
                   . . . And unless they can barricade the road, I’m going to do
                   it. The racing community wants to race. They’re sick and
                   tired of the politics. People are not scared of something
                   that ain’t killing nobody. It may kill .03 percent, but we
                   deal with more than that every day, and I’m not buying it
                   no more.

     Ace followed through on Turner’s statement and began to hold races during the

     summer of 2020.

¶7         Ace held its first race of the season at ACE Speedway on 23 May 2020. The

     event drew an audience of approximately 2,550 spectators. On 15 May 2020, a week

     before the first race, Ace met with local health and safety officials. Ace and the local

     officials agreed upon health precautions for its events, including contact tracing,

     temperature screenings, social distancing in common areas, and reduced and
                            KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                        2022-NCCOA-524

                                       Opinion of the Court



     distanced audience seating arrangements. With each of its health precautions in

     place, Ace held races on May 23, May 30, and June 6, hosting over 1,000 spectators

     at each event.

¶8         On 30 May 2020, before that afternoon’s race, the Governor’s office requested

     that Alamance County Sheriff Terry Johnson personally ask Ace to stop holding

     racing events in violation of Order 141. The Sheriff relayed the Governor’s message

     and informed Ace that they could face sanctions if they did not comply. After Ace

     held the race on May 30, the Sheriff publicly stated that he would not take any further

     actions to enforce Order 141. On 5 June 2020, the Governor’s office sent a letter to

     the Sheriff and Ace, once again advising that Ace was conducting racing events in

     violation of Order 141 and potentially subject to sanctions. Ace held its third race on

     June 6, the following day.

¶9         On 8 June 2020, the Secretary issued an order demanding that Ace abate

     further mass gatherings at ACE Speedway. This Abatement Order explained that

     Ace had “operated openly in contradiction of the restrictions and recommendations in

     [Order 141,]” and, therefore, “immediate action” was necessary to prevent “increased

     exposure to thousands of people attending races at ACE Speedway, and thousands

     more who may be exposed to COVID-19 by family members, friends, and neighbors

     who have attended or will attend races at ACE Speedway.” The Abatement Order

     instructed Ace to close its facilities until the expiration of Order 141, or until such
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



       time as Ace developed a plan to host events in full compliance with Order 141’s mass

       gathering restrictions. The Abatement Order also required Ace to “notify the public

       by 5:00 p.m. on [9 June 2020] that its upcoming races and other events . . . [were]

       cancelled[,]” and to notify DHHS by 5:00 p.m. on June 9 that it had complied. Ace

       declined to close its facilities or provide timely notice to the public and DHHS as

       required by the Abatement Order.

¶ 10         On 10 June 2020, the Secretary filed a complaint, motion for temporary

       restraining order, and motion for preliminary injunction seeking to enforce the terms

       of the Abatement Order. On 11 June 2020, Judge D. Thomas Lambeth, Jr., entered

       an order granting the Secretary’s temporary restraining order and “enjoined [Ace]

       from taking any action to conduct or facilitate a stock car race or other mass gathering

       at ACE Speedway[.]” On 10 July 2020, following a hearing on the matter, Judge

       Lambeth entered an order granting the Secretary’s motion for preliminary injunction

       and enjoining Ace “from taking any action prohibited by the Abatement Order[.]”

¶ 11         On 25 August 2020, Ace filed its answer to the Secretary’s complaint and its

       own counterclaims, including the two constitutional claims at issue in this appeal: (1)

       infringement upon Ace’s right to earn a living and (2) selective enforcement of Order

       141 against Ace.

¶ 12         On 4 September 2020, the Governor issued Executive Order 163, which

       replaced Order 141 and loosened Order 141’s mass gathering restrictions to allow a
                               KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                            2022-NCCOA-524

                                           Opinion of the Court



       total of fifty people in outdoor gatherings. The Secretary voluntarily dismissed his

       complaint in this matter against Ace because the terms of the Abatement Order were

       moot and no longer enforceable as written. Ace did not dismiss its counterclaims.

¶ 13          On 2 December 2020, the Secretary moved to dismiss Ace’s counterclaims,

       arguing that each counterclaim was barred by sovereign immunity from suit. The

       trial court heard arguments on the justiciability of each claim. In January 2021,

       Judge John M. Dunlow entered an order (the “Denial Order”) denying the Secretary’s

       motion to dismiss each of Ace’s constitutional claims.2 The Secretary filed notice of

       appeal from the Denial Order on 17 February 2021.

                                          II.    Analysis

¶ 14          The matter before us on appeal is whether the trial court erred by denying the

       Secretary’s motion to dismiss Ace’s two constitutional counterclaims on grounds of

       sovereign immunity from suit.

       A. Timeliness of Appeal

¶ 15          We first address the timeliness of the Secretary’s appeal from the denial of his

       motion to dismiss Ace’s counterclaims. Ace moves to dismiss the Secretary’s appeal



              2On 12 November 2020, Ace amended its counterclaims to assert three additional
       counterclaims. Following the hearing on justiciability, the trial court dismissed each
       additional counterclaim. Ace does not appeal the dismissal of these three counterclaims.
              On 11 February 2021, Ace filed a motion for entry of default judgment against the
       Secretary. The trial court entered default judgment against the Secretary, but, following a
       hearing on the matter, allowed the Secretary’s motion to set aside default.
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



       on grounds that the Secretary’s notice of appeal was untimely because he failed to

       comply with the terms of Rule 3(c) of the North Carolina Rules of Appellate

       Procedure.

¶ 16         “The provisions of Rule 3 are jurisdictional, and failure to follow the rule’s

       prerequisites mandates dismissal of an appeal.” Bailey v. State, 353 N.C. 142, 156,

       540 S.E.2d 313, 322 (2000) (citation omitted). Rule 3(c) dictates that a party to a civil

       action “must file and serve a notice of appeal . . . within thirty days after entry of

       judgment [or order] if the party has been served with a copy of the judgment [or order]

       within the three-day period [after the order is entered].” N.C. R. App. P. 3(c)(1).

       Alternatively, if service was not made within three days, the party must file and serve

       a notice of appeal “within thirty days after service upon the party of a copy of the

       judgment.” N.C. R. App. P. 3(c)(2). Effective service of a court document must include

       a certificate of service showing “the date and method of service or the date of

       acceptance of service and shall show the name and service address of each person

       upon whom the paper has been served.” N.C. R. Civ. P. 5(b1). In the absence of

       properly effected service, the thirty-day period within which the party must file its

       appeal begins to run from the date the party obtained actual notice of the order.

       Brown v. Swarn, 257 N.C. App. 417, 421, 810 S.E.2d 237, 239 (2018) (“[W]here

       evidence in the record shows that the appellant received actual notice of the [order]

       more than thirty days before noticing the appeal, the appeal is not timely.”).
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



¶ 17         Here, the record shows that the trial court entered the Denial Order on either

       15 or 19 January 2021. The file stamp on the Denial Order is unclear and difficult to

       read. The record includes a certificate of service for the Denial Order filed on 15

       January 2021. However, the trial court determined during the hearing to set aside

       entry of default against the Secretary that the package mailed to the Secretary

       containing the Denial Order did not include a copy of the certificate of service. The

       record does not indicate that the Secretary ever received the certificate of service for

       the Denial Order. Without a certificate of service, the Secretary never received

       effective service initiating the thirty-day period to file notice of appeal. Instead, the

       Secretary received actual notice of the Denial Order when he received the mailed

       package. Therefore, the thirty-day period to file notice of appeal from the Denial

       Order was tolled until February 4, only thirteen days before the Secretary filed a

       timely notice of appeal. This Court has jurisdiction over the Secretary’s appeal.

¶ 18         The Secretary moved to dismiss Ace’s claims under Rules 12(b)(1), 12(b)(2),

       and 12(b)(6) of the North Carolina Rules of Civil Procedure, arguing the basis of

       sovereign immunity for each. The trial court denied the Secretary’s motion in full.

       Nonetheless, the Secretary’s arguments on appeal contend only that Ace failed to

       adequately plead its constitutional claims. We will therefore consider only whether

       Ace has properly pled claims for relief under Rule 12(b)(6). N.C. R. Civ. P. 12(b)(6)

       (allowing a party to defend a claim by contending the claimant “[f]ail[ed] to state a
                               KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                             2022-NCCOA-524

                                            Opinion of the Court



       claim upon which relief can be granted”).

¶ 19          An appeal from the denial of a motion to dismiss is interlocutory, and

       ordinarily not ripe for immediate appellate review unless the appeal affects a

       substantial right. Turner v. Hammocks Beach Corp., 363 N.C. 555, 558, 681 S.E.2d

       770, 773 (2009). “This Court has consistently held that the denial of a [Rule 12(b)(6)]

       motion to dismiss based upon the defense of sovereign immunity affects a substantial

       right and is thus immediately appealable.” Richmond Cnty. Bd. of Educ. v. Cowell,

       225 N.C. App. 583, 586, 739 S.E.2d 566, 568 (2013) (citation, brackets, and quotation

       marks omitted). The Secretary’s appeal is properly before this Court, and Ace’s

       motion to dismiss the Secretary’s appeal is denied.3

       B. Review of Constitutional Claims and Sovereign Immunity

¶ 20          “This Court reviews a trial court’s decision to grant or deny a motion to dismiss

       based upon the doctrine of sovereign immunity using a de novo standard of review.”

       State ex rel. Stein v. Kinston Charter Acad., 379 N.C. 560, 2021-NCSC-163, ¶ 23.

       “When reviewing a [Rule 12(b)(6)] motion to dismiss, an appellate court considers

       whether the allegations of the complaint, if treated as true, are sufficient to state a

       claim upon which relief can be granted under some legal theory.” Deminski on behalf

       of C.E.D. v. State Bd. of Educ., 377 N.C. 406, 2021-NCSC-58, ¶ 12. (citations and



              The Secretary also filed a petition for writ of certiorari in the event that his appeal
              3

       was deemed untimely. We dismiss the Secretary’s petition as moot.
                               KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                             2022-NCCOA-524

                                            Opinion of the Court



       quotation marks omitted).        North Carolina’s rules of pleading require that a

       complaint “state enough to give the substantive elements of a legally recognized

       claim.” New Hanover Cnty. Bd. of Educ. v. Stein, 380 N.C. 94, 2022-NCSC-9, ¶ 32.

¶ 21          “As a general rule, the doctrine of governmental, or sovereign[,] immunity bars

       actions against . . . the state, its counties, and its public officials sued in their official

       capacity.” Bunch v. Britton, 253 N.C. App. 659, 666, 802 S.E.2d 462, 469 (2017)

       (citation omitted). However, our Courts have “held that the doctrine of sovereign

       immunity cannot stand as a barrier to North Carolina citizens who seek to remedy

       violations of their rights guaranteed by the Declaration of Rights of our Constitution.”

       Id. (summarizing the North Carolina Supreme Court’s holding in Corum v. Univ. of

       N.C. Through Bd. of Governors, 330 N.C. 761, 786, 413 S.E.2d 276, 292 (1992).

       “[W]hen there is a clash between . . . constitutional rights and sovereign immunity,

       the constitutional rights must prevail.” Corum v. Univ. of N.C. Through Bd. of

       Governors, 330 N.C. 761, 786, 413 S.E.2d 276, 292 (1992).

                     [T]his Court has long held that when public officials invade
                     or threaten to invade the personal or property rights of a
                     citizen in disregard of law, they are not relieved from
                     responsibility by the doctrine of sovereign immunity even
                     though they act or assume to act under the authority and
                     pursuant to the directions of the State.

       Id.

       C. Fruits of Their Labor Clause
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                            2022-NCCOA-524

                                          Opinion of the Court



¶ 22          Ace’s first constitutional claim alleges infringement of its “inalienable right to

       earn a living” under Article I, sections 1 and 19 of the North Carolina Constitution.

       Article I states:

                     Section 1. The equality and rights of persons.

                     We hold it to be self-evident that all persons are created
                     equal; that they are endowed by their Creator with certain
                     inalienable rights; that among these are life, liberty, the
                     enjoyment of the fruits of their own labor, and the pursuit
                     of happiness.

                     ...

                     Sec. 19. Law of the land; equal protection of the laws.

                     No person shall be taken, imprisoned, or disseized of his
                     freehold, liberties, or privileges, or outlawed, or exiled, or
                     in any manner deprived of his life, liberty, or property, but
                     by the law of the land. No person shall be denied the equal
                     protection of the laws; nor shall any person be subjected to
                     discrimination by the State because of race, color, religion,
                     or national origin.

       N.C. Const. art. 1, §§ 1, 19 (emphasis added). The right to “enjoyment of the fruits of

       their own labor” joined the enumeration of each North Carolina citizen’s inalienable

       rights as part of revisions to the Constitution in 1868. See N.C. Const. of 1868. The

       drafters believed that, in the wake of slavery, no man could truly be free in this state

       without the right to both liberty and to reap the benefits of what he sowed. See Albion

       W. Tourgée, An Appeal to Caesar 244 (1884). North Carolinians have long valued

       and recognized the dignity of work.
                               KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                            2022-NCCOA-524

                                           Opinion of the Court



¶ 23          With this in mind, the addition of a right to the fruits of one’s labor to the North

       Carolina Constitution sought to increase the floor of protections granted by similar

       provisions in the United States federal constitution. U.S. Const. amend. XIV, § 1

       (protecting citizens’ rights to “life, liberty, or property” with due process of law). Since

       then, our courts have construed North Carolina citizens’ right to the “fruits of their

       labor” to be synonymous with their “right to earn a living” in whatever occupation

       they desired. See State v. Harris, 216 N.C. 746, 759, 6 S.E.2d 854, 863 (1940) (“[T]he

       power to regulate a business or occupation does not necessarily include the power to

       exclude persons from engaging in it”). “The right to work and to earn a livelihood is

       a property right that cannot be taken away except under the police power of the State

       in the paramount public interest for reasons of health, safety, morals, or public

       welfare.” Roller v. Allen, 245 N.C. 516, 518, 96 S.E.2d 851, 854 (1957). “‘The right to

       conduct a lawful business or to earn a livelihood is regarded as fundamental.’” Id.,

       245 N.C. at 518–19, 96 S.E.2d at 584 (citation omitted). “Arbitrary interference with

       private business and unnecessary restrictions upon lawful occupations are not within

       the police powers of the State.” State v. Warren, 252 N.C. 690, 693, 114 S.E.2d 660,

       663–64 (1960).

¶ 24          To effectively plead government intrusion on a constitutional right, the

       claimant’s pleadings must show: (1) a state actor violated the claimant individual’s

       constitutional rights; (2) the claim alleged substantively presents a “colorable”
                             KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                          2022-NCCOA-524

                                         Opinion of the Court



       constitutional claim; and (3) no adequate state remedy exists apart from a direct

       claim under the Constitution. Deminski, 2021-NCSC-58, ¶¶ 15–18.

¶ 25         Here, Ace’s first claim alleged:

                   124. This counterclaim is brought against the [Secretary]
                   in [his] official capacity as [he] was acting at all time
                   relevant hereto as the Secretary of the North Carolina
                   Department of Health and Human Services.

                   125. The [Abatement Order] is based on a violation of the
                   Mass Gathering limits imposed by [Order 141] which
                   required [Ace] to cease operating.

                   126. [Order 141 and the Abatement Order] deprive [Ace]
                   of [its] inalienable right to earn a living as guaranteed by
                   Art. I, sec. 1 and 19, of the North Carolina Constitution.

                    ...

                   129. [Order 141] and the [Secretary’s Abatement Order]
                   based on [Order 141] are unconstitutional as applied to
                   [Ace] as neither the [Secretary] nor the Governor of the
                   State possess the authority to deprive [Ace] of [its] right to
                   pursue an ordinary vocation and earn a living.

                   130. The [Secretary] does not have sovereign immunity as
                   this counterclaim is brought directly under the Declaration
                   of Rights of the North Carolina Constitution.

                   131. [Ace does] not have an adequate state remedy, and
                   therefore, there is a direct cause of action against the
                   [Secretary] for the violation of [Ace’s] rights as guaranteed
                   by Art. I, sec. 1 and 19, of the North Carolina Constitution.

¶ 26         Ace pled that its rights were violated by the Secretary in his official capacity

       as a state actor. Ace also pled its lack of an alternative, adequate state remedy
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



       through which it could seek relief. We agree that Ace has no other avenue to seek

       relief for the Secretary’s allegedly improper enforcement apart from a direct action

       under the Constitution.

¶ 27         Ace has also pled a colorable, though admittedly novel, claim for government

       intrusion on its right to earn a living. It is well-established that the fruits of their

       labor clause applies when our government, most often the legislature, enacts a

       scheme of legislation or regulation that purports to protect the public from

       undesirable actors within occupations. See Poor Richard’s, Inc. v. Stone, 322 N.C. 61,

       65, 366 S.E.2d 697, 699 (1988) (concerning legislation regarding manufacture of goods

       for military use); Warren, 252 N.C. at 695, 114 S.E.2d at 665 (1960) (concerning

       licensure legislation for real estate brokers); State v. Ballance, 229 N.C. 764, 51

       S.E.2d 731 (1949) (concerning legislation creating licensure requirements for

       photographers). Likewise, our courts have more recently held that the clause also

       applies when a government employer denies a state employee due process with

       respect to the terms and procedures of his or her employment. See Mole’ v. City of

       Durham, 279 N.C. App. 583, 2021-NCCOA-527, ¶ 29, disc. rev. granted, Mole v. City

       of Durham, 868 S.E.2d 851 (N.C. 2022); Tully v. City of Wilmington, 370 N.C. 527,

       535–36, 810 S.E.2d 208, 215 (2018) (“Article I, Section 1 also applies when a

       governmental entity acts in an arbitrary and capricious manner toward one of its

       employees by failing to abide by promotional procedures that the employer itself put
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



       in place.”). It naturally follows that actions taken by other non-legislative state

       actors, whether elected officials or unelected bureaucrats, may run afoul of a citizen’s

       right to the fruits of his own labor when they arbitrarily interfere with occupations,

       professions, or the operation of business.

¶ 28         The core principle behind the fruits of their labor clause is that government

       “‘may not, under the guise of protecting the public interests, arbitrarily interfere with

       private business, or impose unusual and unnecessary restrictions upon lawful

       occupations.’” Cheek v. City of Charlotte, 273 N.C. 293, 296, 160 S.E.2d 18, 21 (1968)

       (quoting Lawton v. Stell, 152 U.S. 133, 137 (1894)).        The present case involves

       enforcement action taken under the authority of an executive order issued by the

       Governor, rather than laws promulgated by the legislature. The intended purpose of

       the Governor’s order was not to regulate a particular occupation or business

       enterprise, but the direct and intended purpose of the Abatement Order was to cease

       the operation of a business. It cannot be denied that the scope and breadth of the

       Abatement Order restricted or otherwise interfered with the lawful operation of a

       business serving the public.

¶ 29         The Secretary argues that Ace’s first claim should be decided at the 12(b)(6)

       stage as a matter of law. To this end, the Secretary contends that this Court may

       take judicial notice of factual data surrounding the COVID-19 pandemic at the time

       the Abatement Order was issued, which will unequivocally support the Secretary’s
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



       decisions. See Rhyne v. K-Mart Corp., 358 N.C. 160, 182, 594 S.E.2d 1, 16 (2004)

       (stating this Court may consider all matters before the state actor as well as matters

       of which it may take judicial notice when reviewing constitutionality). We disagree.

       Ace pled that the Abatement Order was the foundational authorization to force Ace

       to cease operating its racetrack and that the was Order unconstitutional as applied

       to Ace. An examination of the facts surrounding the COVID-19 pandemic at a later

       stage of trial may show that Ace’s precautionary measures to manage contact tracing

       of its attendees; install plexiglass, touchless thermometers, six-feet distance markers,

       and screening booths; and to initiate vigilant cleaning procedures—all in consult with

       local health officials—were sufficient to combat the spread of COVID-19 within an

       open-air racetrack in Alamance County. Presuming these facts in favor of Ace as the

       non-movant, the reasonableness of an “imminent hazard” as justification for the

       Secretary’s actions can be questioned. We hold that Ace adequately pled that the

       Secretary, through his Abatement Order, deprived Ace of its constitutional right to

       the fruits of one’s own labor and, therefore, sovereign immunity cannot bar Ace’s

       claim. Deminski, 2021-NCSC-58, ¶ 21.

       D. Selective Enforcement

¶ 30         Ace’s second constitutional claim alleges that the Secretary’s Abatement

       Order, levied against Ace and no other speedways, ran afoul of Article 1, section 19’s

       decree that “[n]o person shall be denied the equal protection of the laws[.]” N.C.
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                         Opinion of the Court



       Const. art. 1, § 19. Through its second claim, Ace once again sufficiently pleads a

       constitutional challenge to the Secretary’s method of enforcing Order 141.

¶ 31         Selective enforcement of the law by the State is barred by an individual’s right

       to equal protection when enforcement is based upon an arbitrary classification. State

       v. Garner, 340 N.C. 573, 588, 459 S.E.2d 718, 725 (1995) (citations omitted). “Such

       arbitrary classifications include prosecution due to a defendant’s decision to exercise

       his statutory or constitutional rights.” Id. (citing United States v. Goodwin, 457 U.S.

       368, ___ (1982)); Roller, 245 N.C. at 518, 96 S.E.2d at 854 (stating right to earn a

       living is a constitutional right). Our Supreme Court has set out the two-part test for

       selective enforcement as (1) a singling out of the defendant for (2) discriminatory,

       invidious reasons:

                    The generally recognized two-part test to show
                    discriminatory selective prosecution is (1) the defendant
                    must make a prima facie showing that he has been singled
                    out for prosecution while others similarly situated and
                    committing the same acts have not; (2) upon satisfying (1)
                    above, he must demonstrate that the discriminatory
                    selection for prosecution was invidious and done in bad
                    faith in that it rests upon such impermissible
                    considerations as race, religion, or the desire to prevent his
                    exercise of constitutional rights.

       State v. Howard, 78 N.C. App. 262, 266–67, 337 S.E.2d 598, 601–02 (1985) (citations

       omitted). “Mere laxity in enforcement does not satisfy the elements of a claim of

       selective or discriminatory enforcement in violation of the equal protection clause.”
                             KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                          2022-NCCOA-524

                                         Opinion of the Court



       Grace Baptist Church of Oxford v. City of Oxford, 320 N.C. 439, 445, 358 S.E.2d 372,

       376 (1987). Rather, the claimant must show that a state actor applied the law with

       “a pattern of conscious discrimination” evidencing administration “with an evil eye

       and an unequal hand.” Id. (quoting Yick Wo v. Hopkins, 118 U.S. 356, 373–74 (1886))

       (some citations omitted).

¶ 32         Ace’s claim alleged:

                    136. Many speedways in addition to ACE Speedway have
                    been conducting races with fans in attendance without any
                    enforcement action by the [Secretary].

                    137. [Ace was] singled out by the Governor for enforcement
                    after comments . . . made by Defendant Robert Turner[]
                    were made public.

                    138. The Governor took the unusual step of having a letter
                    sent to the Sheriff of Alamance County directing him to
                    take action against [Ace].

                    139. [Ace is] informed and believe that no other [s]peedway
                    has been the subject of an Order of Abatement of Imminent
                    Hazard by the [Secretary].

                    140. [Ace is] informed and believe[s] that the [Abatement
                    Order] was issued by the [Secretary] . . . due to the
                    statements of Defendant Robert Turner and not because a
                    true Imminent Hazard exists.

                    141. The issuance of the [Abatement Order] violates the
                    equal protection rights of [Ace] as guaranteed by Article I,
                    Section 19 of the North Carolina Constitution.

                    142. The [Secretary] does not have sovereign immunity as
                    this counterclaim is brought directly under the Declaration
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                            2022-NCCOA-524

                                          Opinion of the Court



                    of Rights of the North Carolina Constitution.

                    143. [Ace does] not have an adequate state remedy, and
                    therefore, there is a direct cause of action against the
                    [Secretary] for the violation of [Ace’s] rights as guaranteed
                    by Art. I, sec. 19, of the North Carolina Constitution.

¶ 33         Ace once again pleads that its rights were violated by the Secretary in his

       official capacity as a state actor, and that it has no avenue for redress other than an

       action under the Constitution.

¶ 34         With respect to whether Ace’s substantive claim is colorable, the Secretary

       argues that Ace failed to plead both (1) that it was “singled out” for prosecution while

       “similarly situated” to other raceways, and (2) that the Secretary acted invidiously in

       “bad faith.” The Secretary’s argument places special emphasis on Ace’s failure to

       track specific language in pleading its claim. We have held that a party need not use

       magic words to plead the substantive elements of its claim. See Feltman v. City of

       Wilson, 238 N.C. App. 246, 253–54, 767 S.E.2d 615, 621 (2014); see also State v. Dale,

       245 N.C. App. 497, 504, 783 S.E.2d 222, 227 (2016) (“This notice pleading has replaced

       the use of ‘magic words’ and allows for a less exacting standard, so long as the

       defendant is properly advised of the charge against him or her.”). A pleading is

       sufficient “if it gives sufficient notice of the events or transactions which produced the

       claim to enable the adverse party to understand the nature of it and the basis for it,

       to file a responsive pleading, and—by using the rules provided for obtaining pretrial
                                KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



       discovery—to get any additional information he may need to prepare for trial.”

       Sutton v. Duke, 277 N.C. 94, 104, 176 S.E.2d 161, 167 (1970) (“Under the ‘notice

       theory’ of pleading contemplated by [N.C. R. Civ P.] 8(a)(1), detailed fact-pleading is

       no longer required.”).

¶ 35         The Secretary’s argument fails. Ace pled “enough to give the substantive

       elements of a legally recognized claim” for selective enforcement. See Stein, 2022-

       NCSC-9, ¶ 32. Ace effectively pled that it was among a class of “many speedways”

       that similarly conducted races with fans in attendance during the period where such

       actions were banned by Order 141. Ace further pled that Governor Cooper and the

       Secretary “singled out” Ace for enforcement by directing the Sheriff to take action

       against Ace and, when that failed, by issuing the Abatement Order against Ace alone.

       Finally, Ace’s complaint pled its belief that it was singled out for enforcement in

       response to Defendant Turner’s statements to the press “and not because a true

       Imminent Hazard exist[ed,]” as the Secretary asserted in the Abatement Order.

       These pleadings, taken as true, sufficiently allege bad faith enforcement of Order 141

       against Ace alone.

¶ 36         The Secretary contends that Ace’s pled discriminatory reason for his

       enforcement of Order 141—retaliation for statements made to the press critiquing

       Order 141—is insufficient to plead selective enforcement. The Secretary cites State

       v. Davis, 96 N.C. App. 545, 550, 386 S.E.2d 743, 745 (1989), for support. In Davis,
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                           2022-NCCOA-524

                                          Opinion of the Court



       following his conviction for tax-related offenses, the defendant argued on appeal that

       he was selectively prosecuted based upon “invidious discrimination” because he

       belonged to a political group that routinely and openly protested personal income tax

       laws. Id. at 548–49, 386 S.E.2d at 744. This Court ruled that the defendant’s

       evidence at trial failed to show more than a tenuous relationship between his

       association with the anti-tax political group and the State’s decision to prosecute him

       instead of any number of other citizens who failed to file their tax returns. Therefore,

       the defendant could not show he was “singled out” for prosecution. Id. at 549, 386

       S.E.2d at 744–45.

¶ 37         Further, and most relevant to the present case, the Court held that the

       defendant presented “a feckless argument that the statutes he was charged under

       [were] unconstitutional as applied to him because selection for his prosecution was

       impermissibly based on an attempt to suppress his first amendment right of free

       speech.” Id. at 549, 386 S.E.2d at 745. Even assuming that the defendant was singled

       out for his vocal protest of income taxes, the Court found no invidiousness or bad faith

       because “such prosecutions, predicated in part upon a potential deterrent effect, serve

       a legitimate interest in promoting more general tax compliance.” Id. at 550, 386

       S.E.2d at 745.

¶ 38         The facts of Davis are similar to the facts of the present case. Ace pleads that

       it was selected for enforcement by the Secretary because its owner was outspokenly
                              KINSLEY V. ACE SPEEDWAY RACING, LTD.

                                               2022-NCCOA-524

                                           Opinion of the Court



       critical of Order 141. The Secretary asserts that Ace must fail for the same reason

       the defendant’s argument failed in Davis: regardless of possible alternative reasons

       for enforcement, singling out outspoken individuals has a strong deterrent effect upon

       those who are similarly situated and choose similar courses of action.

¶ 39          The present case must be distinguished from Davis based upon the relevant

       stage of the proceedings. The Court in Davis reached its holding following appellate

       review of evidence admitted during a full trial, and after determining that any effort

       to reduce the defendant’s speech was, at most, an equal and alternative purpose to

       deterrence of criminal conduct. Here, we are tasked only with determining whether

       Ace has sufficiently pled the substantive elements of its claim. Ace has pled that the

       Secretary acted based solely upon an effort to silence its opposition to Order 141, and

       not based upon any alternative, legitimate state interest. The resolution of this

       question is not before us at this time. Ace has sufficiently pled that the Secretary

       singled its racetrack out for enforcement in bad faith for the invidious purpose of

       silencing its lawful expression of discontent with the Governor’s actions. Therefore,

       sovereign immunity cannot bar Ace’s claim.

                                        III.     Conclusion

¶ 40         We hold that Ace pled colorable claims for infringement of its right to earn a

       living and for selective enforcement of the Governor’s orders sufficient to survive the

       Secretary’s motion to dismiss.
            KINSLEY V. ACE SPEEDWAY RACING, LTD.

                       2022-NCCOA-524

                      Opinion of the Court



AFFIRMED.

Judges CARPENTER and GORE concur.